NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

JON MICHAEL ROWLAND, as                      )
Personal Representative of the Estate        )
of JANICE ROWLAND, his wife,                 )
                                             )
             Appellant,                      )
v.                                           )    Case No. 2D17-331
                                             )
                                             )
QUEST DIAGNOSTICS, INC., a Foreign           )
Corporation,                                 )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 14, 2018.

Appeal from the Circuit Court for
Hillsborough County; Rex M. Barbas,
Judge.

Shea T. Moxon, Maegen P. Luka, and
Celene H. Humphries of Brannock &
Humphries, Tampa; and Elizabeth H.
Faiella, Peter J. Gulden, III, and Rebecca
E. Gulden of Faiella & Gulden, P.A.,
Winter Park, for Appellant.

Hala Sandridge and Victoria J. Oguntoye
of Buchanan Ingersoll & Rooney PC,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.
SILBERMAN, CRENSHAW, and LUCAS, JJ., Concur.




                                 -2-